Citation Nr: 0944439	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to non service-connected pension 
benefits.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied entitlement to non-service connected 
pension benefits.

This case was initially before the Board in January 2009 when 
it was remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's disabilities, which are not the result of 
his own willful misconduct, do not permanently preclude him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.

2.  The Veteran's disabilities include anemia, hemorrhoids, 
hypertension, mild cataracts, pancolitis, positive testing 
for tuberculosis, gastroesophageal reflux disease (GERD), 
anxiety and alcohol abuse.  


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have 
not been met. 
38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.2(f), 
3.321, 3.340, 3.342 a, 4.16, 4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Non-service connected pension benefits are payable to a 
Veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non-service connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  If a 
Veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.3, 3.321, 3.340, 3.342 and Part 4 (2007); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992); and Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992).

All Veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the Veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
Veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2009).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a Veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  
38 C.F.R. § 4.16(a).  VA regulations 38 C.F.R. §§ 3.321(b)(2) 
and 4.17(b) require that a Veteran be 'unemployable' before 
consideration of extraschedular entitlement to pension 
benefits.  Consideration must be given to the Veteran's 
disabilities, age, occupational background, and other related 
factors.  The significant issue is whether the Veteran is 
capable of performing the physical and mental acts required 
of employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration, however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
38 C.F.R. § 4.17(a).

A finding of permanent and total disability for pension 
purposes can be established under VA regulations by 
'objective' and 'subjective' standards.  See Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282 (1992).

Specifically, permanent and total disability may be shown in 
two ways: (1) the Veteran must be unemployable as a result of 
a lifetime disability (the 'subjective' standard which is 
based on the disabilities, age, occupational background, and 
other related factors of the individual Veteran whose claim 
is being adjudicated) or, (2) even if not unemployable, if 
the Veteran suffers from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation (the 
'objective' standard which is based on the percentage ratings 
assigned for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)). Brown, 
supra, at 446.  The 'objective' standard requires 
demonstration of specific minimum percentage ratings and the 
permanence of those percentage ratings for pension purposes. 
38 C.F.R. §§ 4.16(a), 4.17.

II.  Analysis

The Veteran's DD-214 reflects that he has the requisite 
service to be eligible for pension benefits.  The Board notes 
that while service connection is not in effect for any 
disability, the Veteran's non service-connected disabilities 
are rated as follows: adjustment disorder with anxious mood 
as 30 percent disabling; ulcerative colitis as 10 percent 
disabling; and hemorrhoids as 10 percent disabling.  The 
Veteran's total disability rating is 40 percent.  The Veteran 
does not, therefore, qualify for a combined 100 percent 
schedular rating, nor does he have one disability rated at 60 
percent or higher or two or more disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17 
(2009).

The question before the Board is whether the Veteran is 
unemployable or marginally employable due to his 
disabilities.  The record reflects the Veteran has a high 
school education and 12 months of technical training.  He 
last worked full time in approximately early 2006 as an 
assembly line worker.

The record contains extensive treatment records, which the 
Board has reviewed.  The treatment records reflect that the 
Veteran is homeless and living in shelters.    The Veteran 
reported being a heavy drinker since 1970.  Treatment records 
show that he experienced some congestion, which the examiner 
stated was likely due to his smoking, which he quit in 2000.  
The Veteran attended group activities and discussions and 
generally appeared attentive.  He reported serious anxiety 
but never took medication for his psychological problems.  In 
2002, the Veteran reported that he had been incarcerated and 
subsequently was able to find part time employment.  He 
underwent hernia repair in January 2006.  

The Veteran was provided a VA examination in February 2006.  
The examiner noted that the Veteran's ulcerative colitis has 
been inactive since 2000.  The Veteran has a history of 
hemorrhoids without surgeries and was vague about how this 
kept him from working.  He stated that he could not stand and 
do his job on the assembly line.  He reported a long history 
of alcoholism, but stated that he had not used substances 
since August 2005.  He stated that losing his job in July 
2005 might have been related to his alcoholism.  The Veteran 
also underwent left inguinal hernia repair in December 2005 
and was advised not to lift anything heavy.  He said that he 
tried to return to work at his previous temporary employment 
but they did not have any openings.  At the time of the 
examination, he was seeking employment through the 
"temporary service."  The examiner stated that the Veteran 
is an alert, cooperative person with no stigma of acute or 
chronic illnesses.  The examiner concluded that based on the 
totality of the evidence, he could not find any physical 
impairment that would preclude gainful employment.  

The Veteran received another VA examination March 2009.  The 
examiner reviewed the claims file and provided separate 
examinations for each disability, to determine whether the 
disabilities have an impact on the Veteran's ability to seek 
and maintain gainful employment.  The examiner found that 
overall the Veteran's disabilities do not cause his inability 
to find work.  The eye examination revealed refractive error, 
immature cataracts and borderline intraocular pressure.  The 
examiner concluded that the cataracts are not visually 
significant and with corrected vision, the Veteran sees 
perfectly in each eye.  The only limitation noted was 
difficulty with glare in bright sunlight.  The examiner 
stated the cataracts were expected for his age and would have 
minimal, if any, effect in his industrial adaptability.  The 
Veteran's hemorrhoids were found to be inactive and not the 
cause of his anemia, as initially suspected.  The examiner 
concluded that the anemia and inactive hemorrhoids did not 
affect the Veteran's functional capacity.  The Veteran's 
hypertension was not symptomatic and ordinarily would not 
affect his occupation.  The examiner noted that the positive 
PPD merely indicated exposure to the tubercle bacillus but no 
evidence of tuberculosis had been found.  The examiner also 
found no evidence of ulcerative colitis.  The Veteran was 
treated in May 2006 for ulcerative colitis due to non-
compliance with his medication, but since that time the 
ulcerative colitis has not resurfaced.  The examiner noted 
that if the Veteran continued to take his medication, the 
ulcerative colitis would not affect his occupation.  The 
examiner concluded that the Veteran's hiatal hernia and GERD 
was not a factor in his evaluation for pension benefits.  The 
examiner concluded that the Veteran would not be able to keep 
a job that required prolonged strenuous physical activity.  
However, it is as likely as not that the Veteran should be 
able to hold a sedentary job, which would include occasional 
moderate physical activities.  

The Veteran was also provided a separate mental evaluation in 
March 2009.  The VA examiner reviewed the Veteran's case file 
but did not have the opportunity to review the industrial 
examination, as it was not of record.  He noted that the 
Veteran was homeless and living in shelters.  The Veteran 
reported that his last permanent job was in 2006 and he last 
worked temporarily in the fall of 2008, performing janitorial 
work.  The Veteran reported that he has been abstinent from 
alcohol for the past nine months.  He denied significant 
anxiety other than his environment and stated that he is able 
to work if he could only find a job.  The Veteran received an 
Axis I diagnosis of alcohol dependence in partial remission 
and was provided a GAF score of 57.  The examiner concluded 
that the Veteran was able to find some employment with 
temporary services and describes his adjustment on the job as 
being satisfactory.  The examiner noted that the Veteran 
continues to have ambitions to resume work and none of his 
psychiatric symptoms appear to be of a type that would 
preclude his holding down a job if one can be found that 
accommodates his physical limitations.  

The Veteran's statements alone are not sufficient to prove 
that he is unemployable for VA purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The Board must look to the medical evidence 
of record in making a determination.  A review of the 
evidence shows that the Veteran has several disabilities.  
However, neither individually nor jointly are the 
disabilities the cause of the Veteran's unemployment.  The 
Board notes that the procurement of marginal employment shall 
not be considered gainful employment.  However, there is no 
evidence that disability is the constraint to securing or 
retaining better employment.

The Veteran has not submitted sufficient evidence showing 
that he is currently unable to secure and follow a gainful 
occupation by reason of disability.  All VA examinations 
state that the Veteran's disabilities are not of a degree 
that would significantly affect his ability to work.  As such 
findings were rendered following objective evaluation of the 
Veteran, they are highly probative.  Moreover, while the VA 
mental health examiner did not review an industrial 
examination his conclusions were nevertheless based in part 
on a review of the remaining records and there is no 
indication that any significant information was overlooked.  
Accordingly, the Board finds no deficiency as to that 
examination.

Based on the above, the Board finds that the Veteran is not 
permanently and totally disabled due to non-service connected 
disability.  38 C.F.R. §§ 4.17, 4.18.  Accordingly, 
entitlement to non- service connected pension benefits is not 
warranted.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran was provided with pre-adjudication VCAA 
notification in a January 2006 letter.  This letter told the 
Veteran what evidence was needed to substantiate his claim 
for non-service connected pension.  The Veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  

The Veteran was not apprised of how VA establishes disability 
ratings and effective dates.  However, as the claim is being 
denied, no effective date will be assigned.  Thus, any defect 
as to Dingess notice is moot.  Therefore, no additional 
development is required regarding the duty to notify.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's VA treatment records have been 
obtained.  In addition, the Veteran was provided several VA 
examinations to assess the nature and severity of his non-
service connected disabilities and his ability to obtain and 
maintain employment.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to non-service connected pension benefits is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


